Assuming for the sake of argument that the evidence of the plaintiffs was sufficient to authorize the jury to find that the deceased was hit by one of defendant's trains on the crossing, the testimony of the employees who operated the only two trains of the defendant which could have struck the deceased showed that the engines of the trains they operated did not strike the deceased at the crossing. The testimony was consistent with various hypotheses where in the deceased could have been situated where he was without having been struck by an engine on the crossing, and the testimony of the witnesses was uncontradicted and the witnesses were in no way impeached. If there was a permissible inference of liability, it was conclusively overcome by the testimony of the defendant's employees. The only question in the case as I see it is whether the evidence authorized a finding that a train of the defendant struck the deceased at the crossing in such a way as to create liability. If it did, then the plaintiffs could travel on the statutory presumption. I do not think that the inference is authorized that the defendant's engine struck the deceased on the crossing. If the defendant's *Page 637 
train did not strike the deceased on the crossing, it would not be liable; and if he was struck by a part of the train other than the front of the engine, I do not think that the defendant would be liable. I do not think that the defendant's evidence overcomes the presumption of negligence alleged. There was not enough evidence to give rise to the presumption. GARDNER, J., concurs in the dissent.